SLOAN, J.
Upon the auhority of the case of Gould v. Maricopa Canal Co. (decided at this term), 8 Ariz. 429, 76 Pac. 598, the judgment of the trial court is reversed, and a decree will be entered establishing appellant’s right as an appropriator of water to the extent needed for the irrigation of the land described in his complaint, not exceeding thirty-five inches, and granting, against the appellee, the same character of relief granted to the appellant in the Could case.
KENT, C. J., DOAN, J., aid DAVIS, J., concur.